     Case 3:19-cv-02210-BAS-MSB Document 27 Filed 03/29/21 PageID.462 Page 1 of 1



 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
       PETER STROJNIK,                                 Case No. 19-cv-02210-BAS-MSB
 9
                                        Plaintiff,     ORDER GRANTING DEFENDANT’S
10                                                     APPLICATION AND ORDERING
            v.                                         PLAINTIFF TO SHOW CAUSE
11                                                     RE: CONTEMPT
       VILLAGE 1107 CORONADO, INC.,
12                                                     (ECF No. 26)
                                       Defendant.
13

14         On February 22, 2021, Defendant filed an Application for an Order to Show Cause
15   Re: Contempt of this Court’s January 12, 2021 Order directing Plaintiff to pay $21,995 in
16   attorney’s fees. (ECF No. 26.) Defendant states that “[d]espite repeated reminders” and
17   sufficient assets, Plaintiff has failed to comply with the Order.
18         The Court GRANTS Defendant’s Application. Accordingly, Plaintiff is
19   ORDERED TO SHOW CAUSE, by April 5, 2021, why he should not be held in
20   contempt for failing to comply with the Court’s Order to pay attorney’s fees in this action.
21   Plaintiff may show cause by either paying the full amount of attorney’s fees—and filing
22   an affidavit with the Court indicating he has done so—or by filing a response to this OSC
23   explaining the reasons for his noncompliance. If Plaintiff files a response, Defendant shall
24   file a reply by April 12, 2021.
25         IT IS SO ORDERED.
26

27   DATED: March 29, 2021
28

                                                     -1-
                                                                                         19cv2210
